Miller, J.
On a former appeal in this case, it was held that a presentment to one only of the two joint makers was not sufficient to charge the indorser, unless some legal *151excuse be shown for the failure to make presentment to the other. Blake v. McMillen, 22 Iowa, 358. The agreed facts show that David Van Patter died before the maturity of the note; that Eliza Van Patter was his legal representative when the note became due and no excuse is shown for a failure to make presentment to her. Following the ruling on the former appeal the judgment is
Reversed.